DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi, Yunjung (WO 2017/014560 A1).
Regarding claims 2, 10, 18, and 25, Yi discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, from a network device, control signaling identifying a time division duplex pattern (Fig. 27, block S100, configure TDD frame including set of short DL TTIs and set of short UL TTIs) that indicates one or more transmission directions for a short transmission time interval (Fig. 9, short DL TTIs and short UL TTIs), the short transmission time interval being shorter than a slot (43rd and 75th paragraphs, one slot may have a length of 0.5ms and short TTI length is less than or equal to 0.25ms), and the time division duplex pattern indicating at least one flexible symbol (Fig.9, gap TTI); 
receiving, from the network device, a downlink control information message that includes an indication of a reconfiguration of a transmission direction for at least a portion of the short transmission time interval to uplink or to downlink (137th paragraph and Fig. 19, the number of DL>UL switching capable TTIs may vary or may be flexibly configured by the higher layer.  According to Fig. 19, a number of DL TTIs are switched to UL TTIs); and 
communicating with the network device in the short transmission time interval based at least in part on the reconfiguration (Fig. 19, DL->UL switching TTIs are used in 1msec subframe).

Regarding claims 3, 11, 19, and 26, Yi discloses receiving downlink control information message within the slot (Fig. 5, PDCCH is transmitted during control region of the first slot).

Regarding claims 4, 12, 20, and 27, Yi discloses that wherein the time division duplex pattern indicates the one or more transmission directions for the slot including the short transmission time interval (Fig. 9), wherein receiving the downlink control information message comprises: receiving the downlink control information message in the slot in accordance with the time division duplex pattern (Fig. 5, PDCCH is transmitted during control region of the first slot).

Regarding claims 5, 13, 21, and 28, Yi discloses that wherein the reconfiguration changes the transmission direction for the at least one flexible symbol to uplink or to downlink (Fig. 20, gap TTI of (d) is switched to DL TTI in (e)).

 Regarding claims 6, 14, 22, and 29, Yi disclosesPage 2 of 8Application No.: 17/382,184PATENT Preliminary Amendment dated October 4, 2021identifying a modified time division duplex pattern based at least in part on the reconfiguration, wherein the modified time division duplex pattern applies to a predetermined number of short transmission time intervals including the short transmission time interval (Fig. 19).

Regarding claims 7, 15, 23, and 30, Yi discloses receiving, via the downlink control information message, a time division duplex pattern indicator, wherein the time division duplex pattern indicator comprises the indication of the reconfiguration (137th paragraph and Fig. 19, the number of DL>UL switching capable TTIs may vary or may be flexibly configured by the higher layer.  According to Fig. 19, a number of DL TTIs are switched to UL TTIs).
Regarding claims 8, 16, 24, and 31, Yi discloses that wherein the control signaling comprises radio resource control signaling (137th paragraph, the number of DL>UL switching capable TTIs may vary or may be flexibly configured by the higher layer.  Herein, higher layer signaling includes RRC signaling).

Regarding claims 9 and 17, Yi discloses identifying that the time division duplex pattern applies to a predetermined number of transmission time intervals including the short transmission time interval (Fig. 9, short DL TTIs and short UL TTIs).

Conclusion
Chen, et al (WO 2017/069848 A1) discloses flexible TDD subframe structure.
Alvarino, et al (WO 2017/155601 A1) discloses narrowband wireless communications.
Papasakellariou et al (US 2014/0293843 A1) discloses downlink signaling for adaptation of UL DL configuration in TDD systems.
Yin et al (US 2017/0223702 A1) discloses sTTI configurations.
Lee et al (US 2019/0372721 A1) discloses UL transmissions.
Yi et al (US 2020/0169375 A1) discloses DL and UL transmissions.
Yang et al (US Patent No. 10,362,592 B2) discloses TDD UL DL configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472